Citation Nr: 1231460	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  09-01 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an effective date earlier than June 8, 2007, for the award of service connection for adenocarcinoma of the prostate with erectile dysfunction.  

2.  Entitlement to an effective date earlier than June 8, 2007, for the award of special monthly compensation based on loss of use of a creative organ.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 



INTRODUCTION

The Veteran had active service from May 1968 to  February 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Detroit, Michigan, wherein the RO granted service connection for adenocarcinoma of the prostate with erectile dysfunction, effective from June 8, 2007; the RO also granted special monthly compensation (SMC) based on loss of use of a creative organ, effective from June 8, 2007.  The Veteran perfected a timely appeal of the effective dates assigned in that decision.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence. 


FINDINGS OF FACT

1.  The Veteran's original claim for service connection for prostate cancer was received by VA on June 8, 2007, more than one year following his separation from service.  

2.  In a May 2008 rating action, the RO granted service connection for adenocarcinoma of the prostate with erectile dysfunction, effective from June 8, 2007.  The RO also granted SMC based on loss of use of a creative organ, effective from June 8, 2007.  

3.  The record does not establish that there was an informal claim, formal claim, or written intent to file a claim for service connection for prostate cancer prior to June 8, 2007.

4.  The effective date for the grant of service connection for erectile dysfunction is June 8, 2007; the grant of SMC for loss of use of a creative organ was premised on the grant of service connection for erectile dysfunction associated with prostate cancer.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than June 8, 2007 for the award of service connection for adenocarcinoma of the prostate with erectile dysfunction have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2002 & 2011); 38 C.F.R. § 3.400 (2011).

2.  The criteria for an effective date earlier than June 8, 2007 for the award of special monthly compensation based on loss of use of a creative organ have not been met.  38 U.S.C.A. §§ 1114(k), 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 3.400, 3.50 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Earlier Effective Date - Prostate Cancer

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West Supp. 2011); 38 C.F.R. § 3.151(a) (2011).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2011).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly-authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (2011).

The assignment of effective dates of awards is generally governed by 38 U.S.C.A.  § 5110 (West 2002) and 38 C.F.R. § 3.400 (2011).  Unless specifically provided otherwise, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(b)(2) (2011).  If a claim is received within one year from the date of discharge or release from service, the effective date of an award for disability compensation to a veteran shall be the day following the date of discharge or release.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2); see also Wright v. Gober, 10 Vet. App. 343, 346-48 (1997).

In this case, the Veteran first filed a claim for service connection for prostate cancer on June 8, 2007, more than one year after his retirement from service.  No formal or informal claim for service connection for prostate cancer was received prior to that date.  Hence, an effective date earlier than June 8, 2007 is not authorized under 38 C.F.R. § 3.400.

The Veteran and his representative have argued that, based upon a liberalizing law adding prostate cancer to a list of diseases presumed associated with exposure to herbicides, the effective date should be one year prior to the June 8, 2007 claim for service connection or the date prostate cancer was added to the list.

When compensation is awarded pursuant to a liberalizing law which became effective on or after the date of its enactment or issuance, in order for a claimant to be eligible for retroactive payment under the provisions of this paragraph the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law and that such eligibility existed continuously from that date to the date of claim of entitlement.  See 38 C.F.R. § 3.114(a) (2011).  As indicated by the Veteran's representative, effective November 7, 1996, prostate cancer was added to the list of diseases presumed related to exposure to certain herbicides.  See 61 Fed. Reg. 57586 (1996).  

However, the medical evidence reflects that the Veteran's prostate cancer was not diagnosed until February 2006, after the liberalizing law took effect.  As the Veteran was not diagnosed with prostate cancer until 2006, he was not eligible for benefits when the liberalizing law in this case became effective in 1996.  Hence, an earlier effective date is not warranted pursuant to 38 C.F.R. § 3.114.

An earlier effective date is also not warranted based on 38 C.F.R. § 3.816 (2011) as the Veteran did not file a claim for service connection for prostate cancer until after that condition was added to the presumptive list for conditions related to herbicide exposure.

For all the reasons expressed above, the Board finds that the preponderance of the evidence is against the claim for an effective date earlier than June 8, 2007, for the award of service connection for adenocarcinoma of the prostate with erectile dysfunction.  In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II. Earlier Effective Date - SMC

In the May 2008 rating action, the RO also granted SMC based on loss of use of a creative organ, effective from June 8, 2007.  In this case, the Veteran contends that an effective date earlier than June 8, 2007, is warranted for the aforementioned award.  

The law and regulations state generally that the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

SMC is governed by the increased rating provisions, except that benefits can be awarded on the basis of retroactive compensation benefits.  38 U.S.C.A. § 5110(b) 2; 38 C.F.R. § 3.400(o).

In this case, the predicate service-connected disability upon which SMC was granted is erectile dysfunction associated with the Veteran's prostate cancer.  See 38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).  Because entitlement to SMC derives from the disability it specially compensates, it is a "downstream element" of the claim for compensation for prostate cancer and its residuals, Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997), and there is no basis to award SMC for a time prior to the date of service connection of the disability upon which entitlement to SMC is based.  See Hazan v. Gober, 10 Vet. App. 511, 520 (1997) (holding that there is no entitlement to an increase in compensation, by way of an effective date, for time when claimant not otherwise entitled to compensation).

As the effective date of the award of SMC for loss of use of a creative organ cannot have an effective date prior to the date of service connection for erectile dysfunction, the earliest possible effective date for SMC based on anatomical loss or loss of use of a creative organ, is June 8, 2007.  See 38 C.F.R. § 3.400.

III. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Further, in Dingess v. Nicholson, the Court held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the Veteran with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also, 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the Veteran of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

In this case, VA satisfied its duty to notify by means of a letter dated in October 2007 from the RO to the Veteran which was issued prior to the RO decision in May 2008.  That letter informed the Veteran of what evidence was required to substantiate the claim for service connection and of his and VA's respective duties for obtaining evidence.  In addition, the Veteran was informed of the method in which VA assigns disability ratings and effective dates.  Accordingly, the requirements the Court set out in Pelegrini, have been satisfied.

Furthermore, the Board observes that in Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

In any event, the Board finds that the content of the above- noted letter provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  He was provided an opportunity to submit additional evidence.  Thus, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.

Under the VCAA, VA also has a duty to assist the Veteran in the development of a claim.  This includes assisting the Veteran in procuring service medical records and other relevant treatment records and providing a VA examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, VA obtained the Veteran's service treatment records and postservice private treatment records, and the Veteran was afforded a VA examination in conjunction with his underlying service connection claim. The examination was conducted by a medical professional who reviewed the medical records, solicited history from the Veteran, and provided information necessary to decide the service connection issue and the two rating issues addressed in this decision.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence under the VCAA.  Therefore, no useful purpose would be served in remanding these matters for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).





ORDER

Entitlement to an effective date earlier than June 8, 2007, for the award of service connection for adenocarcinoma of the prostate with erectile dysfunction, is denied.  

Entitlement to an effective date earlier than June 8, 2007, for the award of special monthly compensation based on loss of use of a creative organ, is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


